The defendant’s petition for certification for appeal from the Appellate Court, 32 Conn. App. 224 (AC 11201), is granted, limited to the following issue:
“Under the circumstances of this case, did the Appellate Court properly conclude that the defendant’s convictions, as an accessory, of assault in the second degree in violation of General Statutes § 53a-60 (a) (5) and of assault on a correctional officer in violation of General Statutes § 53a-167c (a) (1) did not violate the defendant’s federal double jeopardy rights?”